Citation Nr: 9901921	
Decision Date: 01/25/99    Archive Date: 02/01/99

DOCKET NO.  96-42 174A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an increased rating for service-connected 
cervical strain with traumatic arthritis, currently evaluated 
as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. A. Markey, Associate Counsel



INTRODUCTION

The veteran had verified active military service from 
February 1952 to February 1955 and from March 1964 to June 
1972.

This matter came before the Board of Veterans Appeals 
(Board) from a September 1993 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia that denied the veterans claim for an 
increased evaluation for his service-connected cervical 
strain with traumatic arthritis.  A notice of disagreement 
was received in October 1993.  A statement of the case was 
issued in October 1996.  A substantive appeal was received 
from the veteran in October 1996.  A hearing was scheduled to 
take place before a member of the Board at the RO in February 
1998 but the veteran canceled this hearing.  

In August 1998, the veteran submitted what the Board 
construes to be an application to reopen a previously denied 
claim for entitlement to service connection for a 
cardiovascular disorder to include hypertension.  This is 
referred to the RO for appropriate action.  


CONTENTIONS OF APPELLANT ON APPEAL

The veteran and his representative contend, in substance, 
that the veteran's service-connected cervical strain with 
traumatic arthritis is more disabling than currently 
evaluated.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims files.  Based on its review of the relevant evidence 
in this matter, and for the following reasons and bases, it 
is the decision of the Board that the preponderance of the 
evidence is against an increased evaluation for the veteran's 
service-connected cervical strain with traumatic arthritis.


FINDINGS OF FACT

The veteran's service-connected cervical strain with 
traumatic arthritis is currently manifested by no more than 
severe limitation of motion, as well as some pain.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
the veterans cervical strain with traumatic arthritis have 
not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5290, 5293 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran has submitted 
evidence that is sufficient to justify a belief that his 
claim is well grounded.  38 U.S.C.A. § 5107(a) (West 1991) 
and Murphy v Derwinski, 1 Vet.App. 78 (1990).  With respect 
to this claim, all relevant evidence has been fully developed 
and, therefore, the VA's duty to assist the veteran has been 
satisfied. Id.  

A review of the record reflects that service connection was 
established for a cervical strain with traumatic arthritis by 
the RO in a November 1972 decision, based on a review of the 
veteran's service medical records which showed that in May 
1968 he was involved in a taxi accident and complained of 
neck pain, and that his separation examination was positive 
for arthritis of the spine.  This decision was also based on 
the report of a contemporaneous VA examination which noted 
that the veteran experienced discomfort on backward extension 
of his cervical spine and that there was very minimal 
hypertrophic lipping of the vertebral bodies of C4 and C5.  
Based on these findings, a 10 percent evaluation was assigned 
for this disability.  

In an August 1988 rating decision, an evaluation of 30 
percent was assigned for the service-connected cervical 
strain with traumatic arthritis, based on the report of a 
contemporaneous VA examination which noted that the C1-C7 
parispinous muscles were tender, and that the cervical spine 
motion was limited to 30 degrees in flexion, 20 degrees in 
extension, 15 degrees in lateral flexion bilaterally, and 20 
degrees in rotation.  

The current, relevant evidence of record includes VA 
examination reports and outpatient treatment records.  The 
outpatient treatment records reflect that the veteran was 
seen in May 1993 and diagnosed degenerative joint disease of 
the cervical spine with spasm and radiculopathy without 
evidence of myelopathy.  In July 1993, he was diagnosed with 
degenerative joint disease of the cervical spine with 
possible sciatica.  

The report of a July 1993 examination indicates that there 
was tenderness over the C5-C6 area bilaterally with muscle 
spasm.  Range of motion studies of the cervical spine 
revealed the following: flexion to 20 degrees, extension to 
10 degrees, lateral flexion to 10 degrees bilaterally, and 
rotation to 20 degrees bilaterally.  There was evidence of 
pain on all axes of the cervical spine but no neurological 
involvement.  X-rays taken in conjunction with this 
examination showed degenerative changes and the overall 
diagnosis listed was residuals of trauma to the cervical 
spine with degenerative changes.  

Another VA examination was accomplished in April 1997, the 
report of which notes initially that the veteran had a 
cerebrovascular accident in 1995 and was not able to 
communicate well.  He was able to relate that he was still 
experiencing some pain in the neck area.  Range of motion 
studies revealed the following: flexion and extension to 20 
degrees, lateral flexion to 30 degrees bilaterally, and 
rotation to 45 degrees bilaterally.  X-rays taken at the time 
reportedly showed mild to moderate cervical spondylosis.  The 
relevant diagnosis was osteoarthritis of the cervical spine 
with limitation of motion.  

The report of a June 1998 VA examination reflects that 
unfortunately, the veteran suffered another stroke four 
months prior to this examination, and that he related that he 
had not had recent medical treatment for his neck disability.  
Physical examination revealed that there was no muscle spasm 
about the cervical spine, nor was there torticollis.  The 
veteran was able to flex his neck so his chin touched his 
sternum, and extension was noted to be to 40 degrees, and 
rotation to 40 degrees in all directions; the examiner noted 
that all motion was performed without difficulty.  There was 
questionable tenderness in the C5-C6 facetal junction.  As a 
result of this examination, the veteran was essentially 
diagnosed with degenerative osteoarthritis of the cervical 
spine.  

The examiner commented that there was no nerve involvement of 
the cervical spine, no weakened movement, fatigability or 
incoordination, and that the veteran's osteoarthritis of the 
cervical spine alone was not a deterrent to him being 
gainfully employed.  The examiner described range of cervical 
spine motion as being within 70 to 80 percent of normal 
range.   

Essentially, it is maintained that the evaluation currently 
assigned for the veteran's service-connected cervical strain 
with traumatic arthritis is not adequate, given the current 
symptomatology of this disability.  In this regard, it is 
pointed out that disability evaluations are determined by the 
application of a schedule of ratings which is based on the 
average impairment of earning capacity. 38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § Part 4.  Separate diagnostic codes 
identify the various disabilities.  The governing regulations 
provide that the higher of two evaluations will be assigned 
if the disability more closely approximates the criteria for 
that rating.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7 (1998).

The Board has reviewed the veterans claim in light of the 
history of this disability since its onset; however, where, 
as in this case, entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet.App. 55, 58 (1994).

The veteran's cervical spine disability is currently rated as 
30 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5290 (1998), which contemplates severe limitation of cervical 
spine motion, and is the highest available under this code.  
This disability could also be rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (1998).  A 40 percent evaluation under 
this code is contemplates severe intervertebral disc syndrome 
with recurring attacks and intermittent relief.

Further, the Board points out that the United States Court of 
Veterans Appeals (Court) has expounded on the necessary 
evidence required for a full evaluation of orthopedic 
disabilities when evaluating increased rating claims for 
orthopedic disabilities.  In the case of DeLuca v. Brown, 8 
Vet.App. 202 (1996), the Court held that ratings based on 
limitation of motion do not subsume 38 C.F.R. § 4.40 or 
38 C.F.R. § 4.45.  It was also held that the provisions of 
38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.

Taking into account all of the evidence set out above, the 
Board finds that the preponderance of the evidence is against 
an increased disability evaluation for the service-connected 
cervical strain with traumatic arthritis.  The evidence of 
record demonstrates that the veteran's cervical spine 
disability is currently manifested by no more than severe 
limitation of motion. 

Further, in this case, while neurological involvement was 
noted in May and July 1993 outpatient treatment records, such 
involvement was specifically not found on VA examination in 
July 1993, April 1977, and June 1998.  The record also does 
not reflect that the veteran's cervical strain with traumatic 
arthritis is analogous to severe intervertebral disc 
syndrome.  As such, a 40 percent rating under Diagnostic Code 
5293 code is not warranted.  

Finally, the Board notes that while, as noted above, pain on 
use has been demonstrated by some of the objective evidence 
with regard to the veteran's cervical spine, this evidence 
does not reflect functional loss and pain on use related to 
this disability beyond that already reflected in the 30 
percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5290 
(1998); DeLuca.

The preponderance of the evidence is against this claim.  As 
such, the benefit-of-the-doubt rule does not apply, and the 
claim for an increased rating for the veteran's service-
connected cervical strain with traumatic arthritis must be 
denied.  38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. 
Derwinski; 1 Vet.App. 49 (1990).


ORDER

The appeal is denied.




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 2 -
